DETAILED ACTION
Response to Arguments
The amendment filed 7/13/2022 have been entered and made of record.

The application has pending claim(s) 1, 5-6, 10-11, 15-16, and 18.

Applicant’s arguments, see “Claim Interpretations …” in pages 7-8, filed 7/13/2022, with respect to claims 6 and 11 have been fully considered in view of the amendments and are persuasive.  Therefore the 35 U.S.C. 112(f) interpretation has been withdrawn. 

The Applicant's arguments with respect to claims 1, 5-6, 10-11, 15-16, and 18 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 6, 11, and 16 respectively.
Applicant’s arguments, see “Claim Rejections – 35 U.S.C. 103 …” in pages 8-12, filed 7/13/2022, with respect to the rejection(s) of claim(s) 1, 5-6, 10-11, 15-16, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the previously cited prior art reference Chupeau et al (WO 2019/079032 A1, previously cited by the Examiner in the PTO-892 dated 7/27/2021).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1, 5-6, 10-11, 15-16, and 18 are not in condition for allowance because they are not patentably distinguishable over the prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al (US 2019/0087979 A1, as applied in previous Office Action) in view of N19066 (“Draft Text of IS0/IEC DIS 23090-10 Carriage of Video-based Point Cloud Compression Data” - ISO/IEC JTC 1/SC 29/WG 11 N19066 – 2/21/2020, pages 1-46, as applied in previous Office Action) and further in view of Chupeau et al (WO 2019/079032 A1, previously cited by the Examiner in the PTO-892 dated 7/27/2021).
Re Claim 6: Mammou discloses a point cloud data transmission apparatus (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], transmit the compressed point cloud, [0601]-[0602], computer processor implemented), the apparatus comprising: at least one processor configured to (see Mammou, [0601]-[0602], one or more computer processor implementation): encode point cloud data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], the encoder compresses the point cloud, [0601]-[0602], computer processor implemented), and encapsulate a bitstream that includes the encoded point cloud data into a file (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], packetize the compressed point cloud and the metadata / flag data / header data [e.g. Fig. 6B provides an example of such a bitstream], multiplexer, [0601]-[0602], computer processor implemented); and a transmitter configured to transmit the file (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], packetize and transmit the compressed point cloud and the metadata / flag data / header data [e.g. Fig. 6B provides an example of such a bitstream], [0601]-[0602], computer processor implemented), wherein the point cloud data include at least one of geometry data, attribute data, or an occupancy map data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], wherein the generated compressed point cloud includes attribute information and occupancy maps, [0601]-[0602], computer processor implemented), wherein the file further includes signaling data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], packetize and transmit the compressed point cloud and the metadata / flag data / header data [e.g. Fig. 6B provides an example of such a bitstream] wherein the bitstream includes several parameters per slice which signal information that permits proper decoding of the compressed point cloud data, Fig. 16, [0601]-[0602], computer processor implemented), and wherein the signaling data include spatial region information of the point cloud data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], includes spatial information [also referred to as geometry] and patch info, [0601]-[0602], computer processor implemented), wherein the point cloud data are divided into one or more 3 dimension (3D) spatial regions (see Mammou, abstract, [0043], [0074], [0082], [0087]-[0088], [0092], [0097], [0106]-[0107], [0130]-[0131], [0209], [0306], [0339], [0352], [0363], [0367], [0369], [0383]-[0389], [0391], [0399], [0402], [0409]-[0411], [0451],[0465], partition/segment the point cloud data, Fig. 16, [0601]-[0602], computer processor implemented).
	Although Mammou further discloses wherein the bitstream is stored in multiple sub streams of the file (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0130]-[0131], [0306], [0339], [0352], [0363], [0409], [0411], e.g. Fig. 6B provides an example of such a bitstream which comprises multiple sub streams [e.g. an attribute sub stream, an occupancy map sub stream, etc.], syntax elements, [0601]-[0602], computer processor implemented), Mammou however fails to explicitly disclose wherein the bitstream is stored in multiple tracks of the file, wherein the bitstream further includes an atlas frame parameter set that includes first tile identification information for identifying each of one or more tiles in an atlas frame, wherein the spatial region information includes static spatial region information that does not change over time and dynamic spatial region information that changes over time, and wherein the static spatial region information includes region number information for identifying a number of the one or more 3D spatial regions, region identification information for identifying each 3D spatial region, information related to an anchor point for each 3D spatial region, tile number information for identifying a number of one or more tiles associated with each 3D spatial region, and second tile identification information for identifying each of the one or more tiles associated with each 3D spatial region, and wherein a value of the first tile identification information is equal to a value of the second tile identification information.
	N19066 discloses wherein the bitstream is stored in multiple tracks of the file (see N19066, Section 6.4.1 in pages 16-17, multi-track: different tracks refer to different syntax elements of the bitstream, attribute information, geometry information, occupancy information, V-PCC track information, etc.), wherein the spatial region information includes static spatial region information that does not change over time and dynamic spatial region information that changes over time (see N19066, Section 8 in pages 24-27, the spatial region information includes static spatial information and dynamic spatial information), and wherein the static spatial region information includes region number information for identifying a number of the one or more 3D spatial regions, region identification information for identifying each 3D spatial region, information related to an anchor point for each 3D spatial region (see N19066, Section 8 in pages 24-27, Section 9.2.3.3 in page 31, Section 9.5.1 in page 32, the static spatial information includes e.g. num_regions, 3d_region_id, anchor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mammou’s apparatus using N19066’s teachings by including the different tracks to Mammou’s bitstream in order to improve the encoding/decoding process (see N19066, Section 8 in pages 24-27).
	However Mammou as modified by N19066 fails to explicitly disclose wherein the bitstream further includes an atlas frame parameter set that includes first tile identification information for identifying each of one or more tiles in an atlas frame, wherein the static spatial region information includes tile number information for identifying a number of one or more tiles associated with each 3D spatial region, and second tile identification information for identifying each of the one or more tiles associated with each 3D spatial region, and wherein a value of the first tile identification information is equal to a value of the second tile identification information.
	Chupeau discloses wherein the bitstream further includes an atlas frame parameter set that includes first tile identification information for identifying each of one or more tiles in an atlas frame (see Chupeau, page 30 at lines 8-17, page 33 at lines 4-11, e.g. PatchAtlasPackingStruct: information about each of the patches / tiles), wherein the static spatial region information includes tile number information for identifying a number of one or more tiles associated with each 3D spatial region (see Chupeau, page 30 at lines 18-24, page 32 at lines 6-9, page 38 at lines 18-20, information about the number of 3D patches / tiles), and second tile identification information for identifying each of the one or more tiles associated with each 3D spatial region (see Chupeau, page 30 at lines 18-24, page 38 at lines 18-20, information about the identification of each 3D patch / tile and each patch / tile associated with an identifier), and wherein a value of the first tile identification information is equal to a value of the second tile identification information (see Chupeau, page 30 at lines 8-24, page 32 at lines 6-9, page 33 at lines 4-11, page 38 at lines 18-20, and more specifically page 19 at lines 11-27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mammou’s apparatus, as modified by N19066, using Chupeau’s teachings by including the atlas and patch / tile information to Mammou’s [as modified by N19066] bitstream in order to improve the encoding/decoding process (see Chupeau, page 19 at lines 11-27, page 30 at lines 8-24, page 32 at lines 6-9, page 33 at lines 4-11, page 38 at lines 18-20).

	As to claim 1, the claim is the corresponding method claim to claim 6 respectively.  The discussions are addressed with regard to claim 6.

Re Claim 11: Mammou discloses a point cloud data reception apparatus (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0100], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], receive [the file which comprises] the compressed point cloud, [0601]-[0602], computer processor implemented), the apparatus comprising: a receiver configured to receive a file (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0100], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], receive [the file which comprises] the compressed point cloud, [0601]-[0602], computer processor implemented); and at least one processor configured to (see Mammou, [0601]-[0602], one or more computer processor implementation): decapsulate the file into a bitstream that includes encoded point cloud data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0100], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], receive packets and order packets and perform synchronization, de-multiplexer, [0601]-[0602], computer processor implemented), wherein the file further includes signaling data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0100], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], the bitstream includes several parameters per slice which signal information that permits proper decoding of the compressed point cloud data, Fig. 16, [0601]-[0602], computer processor implemented), decode the encoded point cloud data based on the signaling data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0100], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], the decoder decompresses the compressed point cloud [e.g. video decompression, occupancy map decompression, auxiliary patch-info decompression], [0601]-[0602], computer processor implemented), and render the decoded point cloud data based on the signaling data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0100], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], [0597], [0599], the compressed point cloud is decompressed [e.g. video decompression, occupancy map decompression, auxiliary patch-info decompression] and rendered on a e.g. display, [0601]-[0602], computer processor implemented), wherein the point cloud data include at least one of geometry data, attribute data, or an occupancy map data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0100], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], wherein the compressed point cloud includes attribute information and occupancy maps, [0601]-[0602], computer processor implemented), wherein the signaling data include spatial region information of the point cloud data (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0100], [0130]-[0131], [0306], [0339], [0352], [0363], [0411], includes spatial information [also referred to as geometry] and patch info, [0601]-[0602], computer processor implemented), wherein the point cloud data are divided into one or more 3 dimension (3D) spatial regions (see Mammou, abstract, [0043], [0074], [0082], [0087]-[0088], [0092], [0097], [0106]-[0107], [0130]-[0131], [0209], [0306], [0339], [0352], [0363], [0367], [0369], [0383]-[0389], [0391], [0399], [0402], [0409]-[0411], [0451],[0465], partition/segment the point cloud data, Fig. 16, [0601]-[0602], computer processor implemented).
	Although Mammou further discloses wherein the bitstream is stored in multiple sub streams of the file (see Mammou, Figs. 6B, 14 and 16, [0074], [0082], [0087]-[0088], [0092], [0097], [0100], [0130]-[0131], [0306], [0339], [0352], [0363], [0409], [0411], e.g. Fig. 6B provides an example of such a bitstream which comprises multiple sub streams [e.g. an attribute sub stream, an occupancy map sub stream, etc.], syntax elements, [0601]-[0602], computer processor implemented), Mammou however fails to explicitly disclose wherein the bitstream is stored in multiple tracks of the file, wherein the bitstream further includes an atlas frame parameter set that includes first tile identification information for identifying each of one or more tiles in an atlas frame, wherein the spatial region information includes static spatial region information that does not change over time and dynamic spatial region information that changes over time, and wherein the static spatial region information includes region number information for identifying a number of the one or more 3D spatial regions, region identification information for identifying each 3D spatial region, information related to an anchor point for each 3D spatial region, tile number information for identifying a number of one or more tiles associated with each 3D spatial region, and second tile identification information for identifying each of the one or more tiles associated with each 3D spatial region, and wherein a value of the first tile identification information is equal to a value of the second tile identification information.
	N19066 discloses wherein the bitstream is stored in multiple tracks of the file (see N19066, Section 6.4.1 in pages 16-17, multi-track: different tracks refer to different syntax elements of the bitstream, attribute information, geometry information, occupancy information, V-PCC track information, etc.), wherein the spatial region information includes static spatial region information that does not change over time and dynamic spatial region information that changes over time (see N19066, Section 8 in pages 24-27, the spatial region information includes static spatial information and dynamic spatial information), and wherein the static spatial region information includes region number information for identifying a number of the one or more 3D spatial regions, region identification information for identifying each 3D spatial region, information related to an anchor point for each 3D spatial region (see N19066, Section 8 in pages 24-27, Section 9.2.3.3 in page 31, Section 9.5.1 in page 32, the static spatial information includes e.g. num_regions, 3d_region_id, anchor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mammou’s apparatus using N19066’s teachings by including the different tracks to Mammou’s bitstream in order to improve the encoding/decoding process (see N19066, Section 8 in pages 24-27).
However Mammou as modified by N19066 fails to explicitly disclose wherein the bitstream further includes an atlas frame parameter set that includes first tile identification information for identifying each of one or more tiles in an atlas frame, wherein the static spatial region information includes tile number information for identifying a number of one or more tiles associated with each 3D spatial region, and second tile identification information for identifying each of the one or more tiles associated with each 3D spatial region, and wherein a value of the first tile identification information is equal to a value of the second tile identification information.
	Chupeau discloses wherein the bitstream further includes an atlas frame parameter set that includes first tile identification information for identifying each of one or more tiles in an atlas frame (see Chupeau, page 30 at lines 8-17, page 33 at lines 4-11, e.g. PatchAtlasPackingStruct: information about each of the patches / tiles), wherein the static spatial region information includes tile number information for identifying a number of one or more tiles associated with each 3D spatial region (see Chupeau, page 30 at lines 18-24, page 32 at lines 6-9, page 38 at lines 18-20, information about the number of 3D patches / tiles), and second tile identification information for identifying each of the one or more tiles associated with each 3D spatial region (see Chupeau, page 30 at lines 18-24, page 38 at lines 18-20, information about the identification of each 3D patch / tile and each patch / tile associated with an identifier), and wherein a value of the first tile identification information is equal to a value of the second tile identification information (see Chupeau, page 30 at lines 8-24, page 32 at lines 6-9, page 33 at lines 4-11, page 38 at lines 18-20, and more specifically page 19 at lines 11-27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mammou’s apparatus, as modified by N19066, using Chupeau’s teachings by including the atlas and patch / tile information to Mammou’s [as modified by N19066] bitstream in order to improve the encoding/decoding process (see Chupeau, page 19 at lines 11-27, page 30 at lines 8-24, page 32 at lines 6-9, page 33 at lines 4-11, page 38 at lines 18-20).

	As to claim 16, the claim is the corresponding method claim to claim 11 respectively.  The discussions are addressed with regard to claim 11.

	
Claims 5, 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou as modified by N19066 and Chupeau, and further in view of Wang et al (US 2015/0110473 A1, as applied in previous Office Action).  The teachings of Mammou as modified by N19066 and Chupeau have been discussed above.
Re Claim 10: Mammou as modified by N19066 and Chupeau further discloses wherein the dynamic spatial region information includes region number information for identifying the number of the one or more 3D spatial regions, region identification information for identifying each 3D spatial region (see N19066, Section 8 in pages 24-27, the dynamic spatial information includes e.g. num_regions, 3d_region_id).  See claim 6 for obviousness and motivation statements.
However Mammou as modified by N19066 and Chupeau fails to explicitly disclose priority information and dependency information that are related to a 3D spatial region.
	Wang discloses priority information and dependency information that are related to a 3D spatial region (see Wang, Figs. 1 and 5-6, [0102], [0318], [0342], [0359], priority_id, dependency_id).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mammou’s apparatus, as modified by N19066 and Chupeau, using Wang’s teachings by including the priority and dependency information to Mammou’s [as modified by N19066 and Chupeau] track bitstream in order to improve the encoding/decoding process (see Wang, Figs. 1 and 5-6, [0102], [0318], [0342], [0359]).

	As to claim 5, the discussions are addressed with regard to claim 10 respectively.
	As to claim 15, the discussions are addressed with regard to claim 10 respectively.
As to claim 18, the discussions are addressed with regard to claim 15 respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 22, 2022